 



CONFIDENTIAL

 

MANAGEMENT SERVICES AGREEMENT

 

BETWEEN

 

DSWISS (HK) LIMITED

 

AND

 

DS ASIA CO., LTD

 

JUNE 27, 2016

 

 

 

 

MANAGEMENT SERVICES AGREEMENT

 

This MANAGEMENT SERVICES AGREEMENT (“Agreement”) is entered into as of June 27,
2016 (the “Effective Date”), by and between the following (each a “Party” and
together the “Parties”):

 

  (i) DS ASIA CO., LTD (“DSAC”)           Registered Address: 268/24  Soi Tao
Pun Junction, Pracharat Rd., Bangsue,  Bangkok 10800 Thailand         (ii)
DSWISS (HK) LIMITED. ("DSHK")           Registered Address: Rm 405, 4/F Energy
Plaza, Tsim Sha Tsui East, Kowloon, Hong Kong

 

RECITALS

 

This Agreement is entered into with reference to the following facts:

 

A. DSAC is a limited liability company incorporated under the laws of Thailand.
DSAC is 49% owned by DSHK, 41% owned by Ms. Weraya Limpasuthum and 10% owned by
Ms. Kanittha Tharanut (collectively, the “Nominee Shareholders”). DSAC is
engaged in trading business in Thailand (together with any expansion,
contraction or other change to the scope of that business as contemplated by
this Agreement, the “Business”).

 

B. DSHK is a limited liability company incorporated under the laws of Hong Kong.
DSHK is 100% owned by DSwiss Holding Limited., a Seychelles company, and
subsequent owned by DSwiss Inc., a Nevada company. DSHK has executive and
financial management experience and capability relevant to the Business.

 

C. DSAC desires to engage DSHK to provide management, financial and other
services in connection with the operation of the Business, and DSHK desires to
provide those services to DSAC. The Parties now desire to memorialize the terms
and conditions pursuant to which those services will be provided by DSHK to
DSAC, and pursuant to which DSAC will compensate DSHK therefor.

 

NOW, THEREFORE, in consideration for the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the Parties, and through friendly
consultation, under the principle of equality and mutual benefits, in accordance
with the relevant laws and regulations of Hong Kong, the Parties agree as
follows:

 

AGREEMENT

 

1. Management Services. During the Term of this Agreement, DSHK will identify
and provide to DSAC executive and financial management personnel in sufficient
numbers and with expertise and experience appropriate to provide the services
identified in Appendix I, as it may be amended from time to time by written
agreement of the Parties (the “Management Services”), and will provide those
Services to DSAC. DSAC will take all commercially reasonable actions to permit
and facilitate the provision of the Management Services by DSHK and accept those
Services.

 

 1

 

 

2. Compensation to DSHK. As compensation for providing the Management Services,
DSHK will be entitled to receive a fee (the “Management Services Fee”), upon
demand, equal to one hundred percent (100%) of the annual Net Profit of DSAC
during the Term of this Agreement. At the sole discretion of DSHK, the Net
Profit of DSAC shall be calculated through the end of the immediately preceding
fiscal year of DSAC, and paid by DSAC to DSHK within sixty (60) days of demand
therefor. Until and unless such demand is made, the Management Services Fee is
not due and payable to DSHK and it is the intent of the Parties that the Fee
represents shall not be accrued by DSAC. Any dispute between the Parties
concerning any calculation or payment under this Section 2 will be resolved
pursuant to the dispute resolution provisions of Section 15.

 

For the purpose of this agreement, Net Profit means the net profit of DSAC for
the period immediately preceding the date for calculation of Net Profit set out
in the Agreement, calculated as follows: (a) all revenue or income accrued by
DSAC, less (b) all costs, accrued expenses and taxes paid or accrued and
payable.

 

3. Ad Hoc Payment. The Parties acknowledge that in order to provide the
Management Services under this Agreement, DSHK may incur expenses and costs from
time to time, and the Parties further agree that DSHK may request an ad hoc
payment every calendar quarter and such payment may be credited against DSAC’s
future payment obligations of the Management Services Fee.

 

4. Credit for Amounts Paid Under Other Agreements. DSHK and DSAC are or may be
parties to certain other agreements, such as the Technical Service Agreement,
some or all of which may require certain payments to be made by DSAC to
affiliates and/or designee of DSHK in consideration for services, equipment or
other items of value provided by affiliates and/or designee of DSHK. The Parties
agree that any and all such amounts may be (a) separately paid by DSAC and
accordingly counted as expenses of DSAC, reducing DSAC’s Net Profit; or (b)
included in the aggregate Net Profit of DSAC and not separately paid to DSHK.

 

5. Interest Penalty. If any amounts due and payable under this Agreement are not
paid when due, interest will accumulate on such amounts at the rate of four
percent (4%) per annum until paid. This interest penalty may be reduced or
waived by the Party entitled to receive it in light of actual circumstances,
including the reason for any delay in payment.

 

6. Guarantees. To the extent and only to the extent permitted by applicable law,
each Party agrees to act as a guarantor of the indebtedness of the other, as and
only as follows:

 

  (a) DSAC will not incur any indebtedness to any Person not a party to this
Agreement without the advance written consent of DSHK in the exercise of its
obligations to provide comprehensive Management Services under this Agreement.  
      (b) DSHK may, in the exercise of its reasonable business judgment, incur
indebtedness to any Person not a party to this Agreement, provided that any such
indebtedness may only be in connection with the Business. If DSHK incurs any
indebtedness as contemplated by this Section 6(b), DSAC will act as a guarantor
of that indebtedness.

 

 2

 

 

7. Exclusivity. During the Term of this Agreement, (a) DSAC will not contract
with any other Person to provide services which are the same or similar to the
Management Services. For purposes of this Section 7 only, “Person” does not
include any Affiliate of either Party, including other entities that may become
affiliated with either Party.

 

8. Operation of Business. During the Term of this Agreement:

 

  (a) The DSAC will ensure that:             (i) the business of DSAC, together
with all business opportunities presented to or which become available to DSAC,
will be treated as part of the Business covered by the Management Services and
this Agreement;         (ii) all cash of DSAC will be maintained in Company Bank
Accounts or disposed of in accordance with this Agreement;         (iii) all
business income, working capital, recovered accounts receivable, and any other
funds which come into the possession of DSAC or are derived from or related to
the operation of the business of DSAC, are deposited into a Company Bank
Account;         (iv) all accounts payable, employee compensation and other
employment-related expenses, and any payments in connection with the acquisition
of any assets for the benefit of DSAC or the satisfaction of any liabilities of
DSAC, are paid from amounts maintained in Company Bank Accounts;         (v)
DSHK or any third party designated by DSHK will have full access to the
financial records of DSAC and from time to time, DSHK may request, at its sole
option, to conduct an auditing with regard to the financial status of DSAC;    
    (vi) no action is taken without the prior written consent of DSHK that that
would have the effect of entrusting all or any part of the business of DSAC to
any other Person.

 

  (b) DSHK will ensure that:           (i) it exercises with respect to the
conduct of the Business the same level of care it exercises with respect to the
operation of its own business and will at all times act in accordance with its
Reasonable Business Judgment, including taking no action which it knows, or in
the exercise of its Reasonable Business Judgment should have known, would
materially adversely affect the status of any of permits, licenses and approvals
necessary for the conduct of the Business or constitute a violation of all Legal
Requirements;

 

 3

 

 

    (ii) neither it, nor any of its agents or representatives, takes any action
that interferes with, or has the effect of interfering with, the operation of
the Business in accordance with this Agreement, or which materially adversely
affects its assets, operations, business or prospects;             (iii) use its
Best Efforts to cooperate and assist DSAC to maintain in effect all permits,
licenses and other authorizations and approvals necessary or appropriate to the
conduct of the Business; and             (iv) subject to the provisions of
Section 10 relating to the Transition period, it will preserve intact the
business and operations of DSAC and take no action which it knows, or in the
exercise of its Reasonable Business Judgment should have known, would materially
adversely affect the business, operations, or prospects of DSAC.

 

9. Material Actions. The Parties acknowledge and agree that the economic risk of
the operation of the Business is being substantially assumed by DSAC and that
the continued business success of DSAC is necessary to permit the Parties to
realize the benefits of this Agreement. During the Term of this Agreement, the
Parties therefore will ensure that DSAC does not take any Material Action
without the advance written consent of DSHK, which consent will not be
unreasonably withheld or delayed.

 

10. Transition of Business to DSHK; Future Expansion. At the sole discretion of
DSHK, during the Term of this Agreement, DSHK may transfer or cause to be
transferred from DSAC to DSHK or its designee (referred to collectively for
purposes of this Section 10 as “DSHK”) any part or all of the business,
personnel, assets and operations of DSAC which may be lawfully conducted,
employed, owned or operated by DSHK (the “Transition”), including any of the
following:

 

  (a) business opportunities presented to, or available to DSAC may be pursued
and contracted for in the name of DSHK rather than DSAC, and at its discretion
DSHK may employ the resources of DSAC to secure such opportunities;         (b)
any tangible or intangible property of DSAC, any contractual rights, any
personnel, and any other items or things of value held by DSAC may be
transferred to DSHK at book value;         (c) real property, personal or
intangible property, personnel, services, equipment, supplies and any other
items useful for the conduct of the Business may be obtained by DSHK by
acquisition, lease, license or otherwise, and made available to DSAC on terms to
be determined by agreement between DSHK and DSAC;         (d) contracts entered
into in the name of DSAC may be transferred to DSHK, or the work under such
contracts may be subcontracted, in whole or in part, to DSHK, on terms to be
determined by agreement between DSHK and DSAC; and         (e) any changes to,
or any expansion or contraction of, the Business may be carried out in the
exercise of the sole discretion of DSHK, and in the name of and at the expense
of, DSHK;

 

provided, however, that none of the foregoing, and no other part of the
Transition may cause or have the effect of terminating (without being
substantially replaced under the name of DSHK) or adversely affecting any
license, permit or regulatory status of DSAC. Any of the activity contemplated
by this Section10 will be deemed part of the “Business.”

 



4

 



 

11. Ownership of Intellectual Property. All Intellectual Property created by
DSHK in the course of providing the Management Services will be the sole
property of DSHK and DSAC will have no right to any ownership or use of such
Intellectual Property except under separate written agreement with DSHK.

 

12. Representations and Warranties of DSAC. DSAC hereby makes the following
representations and warranties for the benefit of DSHK:

 

  (a) Corporate Existence and Power. DSAC is a limited liability company duly
organized and validly existing under the laws of Thailand, and has all legal or
corporate power and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted and as currently
contemplated to be conducted. DSAC has never approved, or commenced any
proceeding or made any election contemplating, the dissolution or liquidation of
DSAC or the winding up or cessation of the business or affairs of DSAC.        
(b) Authorization; No Consent. DSAC (i) has taken all necessary corporate and
other actions to authorize its execution, delivery and performance of this
Agreement and all related documents and has the corporate and other power and
authorization to execute, deliver and perform this Agreement and the other
related documents; (ii) has the absolute and unrestricted right, power,
authority, and capacity to execute and deliver this Agreement and the other
related documents and to perform its obligations under this Agreement and the
other related documents; (iii) is not required to give any notice to or obtain
any Consent from any Person in connection with the execution and delivery of
this Agreement or the consummation or performance of any of the transactions or
actions contemplated by any of the Business Cooperation Agreements, except for
any notices that have been duly given or Consents that have been duly obtained;
and (iv) holds all the governmental authorizations necessary to permit it to
lawfully conduct and operate its business in the manner it currently conducts
and operates such business and to permit DSAC to own and use its assets in the
manner in which it currently owns and uses such assets. To the best knowledge of
DSAC, there is no basis for any governmental authority to withdraw, cancel or
cease in any manner any of such governmental authorizations.         (c) No
Conflicts. The execution and perform of this Agreement by DSAC will not
contravene, conflict with, or result in violation of (i) any provision of the
organizational documents of DSAC; (ii) resolution adopted by the board of
directors or the equity holders of DSAC; and (iii) any laws and regulations to
which DSAC or the transactions and relationships contemplated in this Agreement.

 

 5

 

 

13. Representations and Warranties of DSHK. DSHK hereby makes the following
representations and warranties for the benefit of DSAC:

 

  (a) Corporate Existence and Power. DSHK (i) is a limited liability company
duly organized and validly existing under the laws of Hong Kong, and has all
corporate power and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted and as currently
contemplated to be conducted; and (ii) has not ever approved, or commenced any
proceeding or made any election contemplating, the dissolution or liquidation of
DSHK or the winding up or cessation of the business or affairs of DSHK.        
(b) Authorization; No Consent. DSHK (i) has taken all necessary corporate
actions to authorize its execution, delivery and performance of this Agreement
and all related documents and has the corporate power and authorization to
execute, deliver and perform this Agreement and the other related documents;
(ii) has the absolute and unrestricted right, power, authority, and capacity to
execute and deliver this Agreement and the other related documents and to
perform its obligations under this Agreement and the other related documents;
(iii) is not required to give any notice to or obtain any Consent from any
Person in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the Business Cooperation Agreements,
except for any notices that have been duly given or Consents that have been duly
obtained; and (iv) has all the governmental authorizations necessary to permit
DSHK to lawfully conduct and operate its business in the manner it currently
conducts and operates such business and to permit DSHK to own and use its assets
in the manner in which it currently owns and uses such assets. To the best
knowledge of DSHK, there is no basis for any governmental authority to withdraw,
cancel or cease in any manner any of such governmental authorizations.        
(c) No Conflicts. The execution and perform of this Agreement by DSHK will not
contravene, conflict with, or result in violation of (i) any provision of the
organizational documents of DSHK; (ii) any resolution adopted by the board of
directors or the equity holders of DSHK; and (iii) any laws and regulations to
which DSHK or the transactions and relationships contemplated in this Agreement
and the Business Cooperation Agreements are subject.

 

14. Liability for Breach; Indemnification and Hold Harmless. Each of the Parties
will be liable to the other Party for any damage or loss caused by such Party’s
breach of this Agreement. DSAC will indemnify and hold harmless DSHK from and
against any claims, losses or damages unless caused by a breach by DSHK of its
obligations under this Agreement or by the willful, reckless or illegal conduct
of DSHK. DSHK will indemnify and hold harmless DSAC from and against any claims,
losses or damages caused by any breach by DSAC of its obligations under this
Agreement or by the willful, reckless or illegal conduct of DSAC.

 



6

 



 

15. Dispute Resolution.

 

  (a) Friendly Consultations. Any and all disputes, controversies or claims
arising out of or relating to the interpretation or implementation of this
Agreement, or the breach hereof or relationships created hereby, will be settled
through friendly consultations.         (b) Arbitration. If any such dispute is
not resolved through friendly consultations within sixty (60) days from the date
a Party gives the other Parties written notice of a dispute, then it will be
resolved exclusively by arbitration under in accordance with the UNCITRAL
Arbitration Rules as at present in force and as may be amended by the rest of
this clause. The appointing authority shall be Hong Kong International
Arbitration Centre. The place of arbitration shall be in Hong Kong at Hong Kong
International Arbitration Centre (HKIAC). Any arbitration will be conducted in
either in English or Chinese languages. The arbitration award will be final and
binding on both Parties and will not be subject to any appeal, and the Parties
agree to be bound thereby and to act accordingly.         (c) Continuation of
Agreement. It is not necessary for any Party to declare a breach of this
Agreement in order to proceed with the dispute resolution process set out in
this Section 15. Unless and until this Agreement is terminated pursuant to
Section 16, this Agreement will continue in effect during the pendency of any
discussions or arbitration under this Section 15.

 

16. Term. This Agreement is effective as of the date first set forth above, and
will continue in effect for a period of ten (10) years (the “Initial Term”), and
for succeeding periods of the same duration (each, “Subsequent Term”), until
terminated by one of the following means either during the Initial Term or
thereafter. The period during which this Agreement is effective is referred to
as the “Term.”

 

  (a) Mutual Consent. This Agreement may be terminated at any time by the mutual
consent of the Parties, evidenced by an agreement in writing signed by both
Parties.         (b) Termination by DSHK. This Agreement may be terminated by
DSHK ((i) upon written notice delivered to DSAC no later than ten (10) calendar
days before the expiration of the Initial Term or any Subsequent Term; or (ii)
at any time by upon ninety (90) calendar days’ written notice delivered to DSAC.
        (c) Breach or Insolvency. Either of DSAC or DSHK may terminate this
Agreement immediately (a) upon the material breach by the other of its
obligations hereunder and the failure of such Party to cure such breach within
thirty (30) working days after written notice from the non-breaching Party; or
(b) upon the filing of a voluntary or involuntary petition in bankruptcy by the
other or of which the other is the subject, or the insolvency of the other, or
the commencement of any proceedings placing the other in receivership, or of any
assignment by the other for the benefit of creditors.

 

 7

 

 

  (d) Consequences of Termination. Upon any effective date of any termination of
this Agreement: (i) DSHK will instruct all management personnel identified or
provided by it to DSAC to cease working for DSAC; (ii) DSHK will deliver to DSAC
all chops and seals of DSAC; (iii) DSHK will deliver to DSAC, or grant to DSAC
unrestricted access to and control of, all of the financial and other books and
records of DSAC, including any and all permits, licenses, certificates and other
proprietary and operational documents and instruments; (iv) DSHK will cooperate
fully in the replacement of any signatories or persons authorized to act on
behalf of DSAC with persons appointed by DSAC; and (v) any licenses granted by
DSHK to DSAC during the Term will terminate unless otherwise agreed by the
Parties.         (e) Survival. The provisions of Section 14 (Indemnification;
Hold Harmless), Section 15 (Dispute Resolution), Section 16(d) (Consequences of
Termination) and Section 17 (Miscellaneous) will survive any termination of this
Agreement. Any amounts owing from any Party to any other Party on the effective
date of any termination under the terms of this Agreement will continue to be
due and owing despite such termination.

 

17. Miscellaneous.

 

  (a) Headings and Gender. The headings of Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.         (b) Usage. The words “include” and
“including” will be read to include “without limitation.”         (c)
Severability. Whenever possible each provision and term of this Agreement will
be interpreted in a manner to be effective and valid but if any provision or
term of this Agreement is held to be prohibited by or invalid, then such
provision or term will be ineffective only to the extent of such prohibition or
invalidity, without invalidating or affecting in any manner whatsoever the
remainder of such provision or term or the remaining provisions or terms of this
Agreement. If any of the covenants set forth in this Agreement are held to be
unreasonable, arbitrary, or against public policy, such covenants will be
considered divisible with respect to scope, time and geographic area, and in
such lesser scope, time and geographic area, will be effective, binding and
enforceable against the Parties.         (d) Waiver. No failure or delay by any
Party to exercise any right, power or remedy under this Agreement will operate
as a waiver of any such right, power or remedy.         (e) Integration. This
Agreement supersede any and all prior discussions and agreements (written or
oral) between the Parties with respect to cooperation arrangement and other
matters contained herein.

 

 8

 

 

  (f) Assignments, Successors, and No Third-Party Rights. No Party may assign
any of its rights under this Agreement without the prior consent of the other
Parties, which will not be unreasonably withheld. Nothing expressed or referred
to in this Agreement will be construed to give any Person other than the Parties
to this Agreement any legal or equitable right, remedy, or claim under or with
respect to this Agreement or any provision of this Agreement. This Agreement and
all of its provisions and conditions are for the sole and exclusive benefit of
the Parties to this Agreement and their successors and assigns.         (g)
Notices. All notices, requests, demands, claims, and other communications under
this Agreement will be in writing. Any Party may send any notice, request,
demand, claim, or other communication under this Agreement to the intended
recipient at the address set forth on the signature page of this Agreement by
any means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication will be deemed to have been duly
given unless and until it actually is received by the intended recipient.
Refusal by a Party to accept notice that is validly given under this Agreement
will be deemed to have been received by such Party upon receipt. Any Party may
change the address to which notices, requests, demands, claims, and other
communications under this Agreement are to be delivered by giving the other
Parties notice in the manner herein set forth. Any notice, request, demand,
claim, or other communication under this Agreement will be addressed to the
intended recipient as set forth on the signature page hereto.         (h)
Further Assurances. Each of the Parties will use its best efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement.  
      (i) Governing Law. This Agreement will be construed, and the rights and
obligations under this Agreement determined, in accordance with the laws of the
Hong Kong, without regard to the principles of conflict of laws thereunder.    
    (j) Amendment. This Agreement may not be amended, altered or modified except
by a subsequent written document signed by all Parties.

 

[Signature Page Follows]

 

 9

 

 

IN WITNESS HEREOF, the Parties have caused this Management Services Agreement to
be executed in Thailand as of the date first herein above mentioned.

 

Weraya Limpasuthum (Shareholder of DS ASIA CO., LTD)         Signature by: /s/
Weraya Limpasuthum         Kanittha Tharanut (Shareholder of DS ASIA CO., LTD)  
      Signature by: /s/ Kanittha Tharanut  

 

For and on behalf of



DSWISS (HK) LIMITED (Company chop)

 

Signature by: /s/ Leong Ming Chia   Name: Leong Ming Chia   Position: Authorized
Representative  

 

For and on behalf of



DS ASIA CO., LTD (Company chop)

 

Signed by: /s/ Weraya Limpasuthum   Name: Weraya Limpasuthum   Position:
Authorized Representative  

 

 10

 

 

APPENDIX I

 

Management Services

 

For purposes of that certain Management Services Agreement to which this is
Appendix A, “Management Services” means the following:

 

General Management Services

 

“Management Services” includes the following general management services
relating to the operation of the Business, except for those compulsively limited
or prohibited by laws of Hong Kong and regulations otherwise:

 

(a) All aspects of the day-to-day operations of DSAC, including its
relationships with its customers, its performance under agreements or other
arrangements with any other parties, its compliance with applicable laws and
regulations;

 

(b) The appointment, hiring, compensation (including any bonuses, non-monetary
compensation, fringe and other benefits, and equity-based compensation), firing
and discipline of all employees, consultants, agents and other representatives
of DSAC, including the Executive Director or the Board of Directors of DSAC and
all other executive officers or employees of DSAC;

 

(c) Establishment, maintenance, termination or elimination of any plan or other
arrangement for the benefit of any employees, consultants, agents,
representatives or other personnel of DSAC;

 

(d) Management, control and authority over all accounts receivable, accounts
payable and all funds and investments of DSAC;

 

(e) Management, control and authority over DSAC Bank Accounts, in connection
with which all seals and signatures will be those of personnel appointed and
confirmed by DSHK;

(f) Any expenditure, including any capital expenditure, of DSAC;

 

(g) The entry into, amendment or modification, or termination of any contract,
agreement and/or other arrangement to which DSAC is, was, or would become a
party;

 

(h) The acquisition, lease or license by DSAC of any assets, supplies, real or
personal property, or intellectual or other intangible property;

 

(i) The acquisition of or entry into any joint venture or other arrangement by
DSAC with any other Person;

 

(j) Any borrowing or assumption by DSAC of any liability or obligation of any
nature, or the subjection of any asset of DSAC to any Lien;

 

(k) Any sale, lease, license, retirement or other disposition of any asset
owned, beneficially owned or controlled by DSAC;

 

(l) Applying for, renewing, and taking any action to maintain in effect, any
permits, licenses or other authorizations and approvals necessary for the
operation of DSAC’s business;

 

(m) The commencement, prosecution or settlement by DSAC of any litigation or
other dispute with any other Person, through mediation, arbitration, lawsuit or
appeal;

 

(n) The declaration or payment of any dividend or other distribution of profits
of

 

(o) The preparation and filing of all Tax Returns, the payment or settlement of
any and all Taxes, and the conduct of any proceedings with any Governmental
Authority with respect to any Taxes; and

 

(p) The carrying out of the Transition, as defined in Section 10, and any
business or corporate restructuring of DSAC or its subsidiaries.

 

 11

 

 

 



 